Title: Draft of a Charter of Rights, 3 June 1789
From: Jefferson, Thomas
To: 


A Charter of Rights solemnly established by the King and Nation.

1. The States general shall assemble, uncalled, on the 1st. day of November annually, and shall remain together so long as they shall see cause. They shall regulate their own elections and proceedings, and until they shall ordain otherwise, their elections shall be in the forms observed in the present year, and shall be triennial.
2. The States-general alone shall levy money on the nation, and shall appropriate it.
3. Laws shall be made by the States-general only, with the consent of the king.

4. No person shall be restrained of his liberty but by regular process from a court of justice, authorized by a general law: [except that a Noble may be imprisoned by order of a court of justice on the prayer of 12. of his nearest relations.] On complaint of an unlawful imprisonment, to any judge whatever, he shall have the prisoner immediately brought before him, and shall discharge him if his imprisonment be unlawful. The officer in whose custody the prisoner is shall obey the orders of the judge, and both judge and officer shall be responsible civilly and criminally for a failure of duty herein.
5. The Military shall be subordinate to the Civil authority.
6. Printers shall be liable to legal prosecution for printing and publishing false facts injurious to the party prosecuting: but they shall be under no other restraint.
7. All pecuniary privileges and exemptions enjoyed by any description of persons are abolished.
8. All debts already contracted by the king are hereby made the debts of the nation: and the faith thereof is pledged for their paiment in due time.
9. 80. millions of livres are now granted to the king, to be raised by loan and reimbursed by the nation: and the taxes heretofore paid shall continue to be paid to the end of the present year, and no longer.
10. The States general shall now separate and meet again on the 1st. day of November next.

Done, on behalf of the whole nation, by the King and their representatives in the States general, at Versailles, this —— day of June 1789.


{
Signed by the king, and by every member individually, and in his presence.


